The opinion of the court was delivered, January 5th 1874, by
Agnew, J. —
It is certainly the settled general rule in this state that costs do not bear interest. The best evidence of this is the universal practice of endorsing executions. On the fi. fa. or other writ the debt is stated, followed by the date from which interest is to be computed, and then come the costs without date of interest. Such is the mode of endorsement, no matter how many years have elapsed from the entry of judgment. Even after a revival of the judgment, the same practice is pursued, the first costs being marked as on the original, and the second as on the scire facias. This rule as to interest has been recognised in McCausland v. Bell, 9 S. & R. 388, and Rogers v. Burns, 3 Casey 525. And see note to 2 Dallas 105. The reason for not charging interest on costs as a rule is that the party recovering the costs rarely pays. them till he collects them on the execution. The exception to the rule is where the party has actually paid the costs himself. It would then be fair to allow him interest, as on money paid and expended. But this being the exception, a party demanding interest must show that he has actually paid the costs. The mode of showing this, the court may regulate by its rules. In this case the judgment was by default, and a liquidation by the prothonotary on the bills of costs filed alone, without proof of payment — not even the affidavit of the party either filed with the bill or filed as a means of liquidating the judgment by default. It is evident the date assumed by the officer for computing the interest on the costs was arbitrary, and not the date of payment. This is the only error worthy of notice, but for it the judgment must be reversed ; and judgment is now ordered to be entered for one hundred and thirty-seven dollars and forty cents, together with the docket costs as taxed.